DETAILED ACTION

This office action is in response to the RCE filed 7/15/2022. Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
 

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (U.S. 2015/0222527 A1, hereinafter “Shah”).

 	As to claims 1, 8, 15, Shah discloses a method for an optimizing agent of an access point device to provide traffic associated with a resource an optimized service flow, the method comprising:
 	establishing a connection to an optimizing service (Figure 3A and para. [0048]; discloses connecting to a priority calculation module. Applicants specification states that the network resource such as a client device or an access point device can contain the optimizing service, see para. [0062])
 	receiving, from the optimizing service, an optimization notification associated with the resource (para. [0065]; discloses packets are transmitted to the devices connected to the APs includes messages and packet priority is assigned a priority value that is based on packet properties which is used to optimize the packets);
 	modifying one or more optimization settings of the access point device based on the optimization notification to indicate a prioritization of the traffic associated with the resource, wherein the one or more optimization settings comprise a priority level setting and a resource identifier (para.[0070]; discloses “the AP priority is calculated dynamically. In other words, the AP priority values may be modified as the AP properties change. In one or more embodiments, the AP priority values are recalculated after each client device association or dissociation. Further, the AP priority values may be recalculated on a periodic basis. For example, if, after an initial calculation of the AP priority, a determination is made that location of the AP is the most important AP property, the weight of an the AP property may be increased thereby changing the AP priority after the initial calculation.”); and
 	identifying the traffic for the optimized service flow based on the one or more optimization settings such that the traffic receives a higher prioritization as compared to other traffic (para. [0085]; discloses “messages including AP priority of every AP are received in accordance with one or more embodiments. Specifically, the messages received include the AP priority of APs within radio frequency range. For example, the messages may include the AP priority values, calculated on a numeric scale, of every AP within radio frequency range.”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Hernandez Sanchez et al. (U.S. 2019/0356498 A1, hereinafter “Hernandez”).

 	As to claim 2, Shah discloses the method of claim 1, however does not explicitly disclose the method wherein at least one of the one or more optimization settings comprises a policy associated with the resource.  
 	In an analogous art, Hernandez disclose the method wherein at least one of the one or more optimization settings comprises a policy associated with the resource (para. [0032]; discloses “ the user optimization engine 182 can implement one or more rules responsive to a user request for content, a notification of adjusted pricing, and/or availability of other options, such as a delayed service, an alternative content item, such as version that would require less bandwidth, e.g., a smaller display size, a lower resolution, and the like, and/or an entirely different content item altogether. “).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah by using an optimization engine to implement rules to a resource like a specific content in response to certain conditions such as user request for content etc. as taught by Hernandez in order to help manage efficiently transmitting and storing data incentivizing users to consume data during non-peak hours and sharing resources to reduce bandwidth consumption. (see Hernandez, para. [0032])

 	As to claim 3, Shah-Hernandez discloses the method of claim 1, further comprising: receiving a request from a client device for a list of non-optimized client applications (Hernandez, para. [0063]; discloses a user device receiving a list of content items to select from and Figure 2C); 
 	receiving an optimization notification from the client device, wherein the optimization notification comprises a selected client application from the list of non-optimized client applications (Hernandez, para. [0064]; discloses “ selection of the icon 257, e.g., using a touch display and/or other suitable pointing device, and or via a textual and/or audible input, initiates generation of a request.”); and 
 	providing a list of optimized client applications to the client device, wherein the list of optimized client applications includes the selected client application (Hernandez, para. [0122]; discloses “server(s) 514 in mobile network platform 510 can execute numerous applications that can generate multiple disparate packetized data streams or flows, and manage (e.g., schedule, queue, format . . . ) such flows. Such application(s) can comprise add-on features to standard services (for example, provisioning, billing, customer support . . . ) provided by mobile network platform 510.”).  

 	As to claim 4, Shah-Hernandez discloses the method of claim 3, wherein the optimization notification is received from a user interface of the client device (Shah, para. [0065]; discloses packets are transmitted to the devices connected to the APs includes messages and packet priority is assigned a priority value that is based on packet properties which is used to optimize the packets).

 	As to claim 5, Shah-Hernandez discloses the method of claim 4, wherein the optimization notification comprises a voice command received from the user interface (Hernandez, para. [0130]; discloses “The UI 604 can also include an audio system 612 that utilizes audio technology for conveying low volume audio (such as audio heard in proximity of a human ear) and high volume audio (such as speakerphone for hands free operation). The audio system 612 can further include a microphone for receiving audible signals of an end user. The audio system 612 can also be used for voice recognition applications.”).  

 	As to claim 6, Shah-Hernandez discloses the method of claim 1, wherein modifying the one or more optimization settings comprises: associating the traffic of the resource to a level of Quality of Service (QoS) (Hernandez, para. [0073]; discloses “Bandwidth utilization is monitored at 261. This can include monitoring one or more of an entire network, a portion of a network, e.g., a region and/or a technology, a particular network path, e.g., a path including at least one of the content source and the requesting equipment and so on. Bandwidth utilization can include any suitable metric or indicator of network status, such as bandwidth usage, bandwidth capacity, channel availability, congestion, delay, quality of service, error rates, maintenance status, and the like.”).  

 	As to claim 7, Shah-Hernandez discloses the method of claim 1, wherein updating the one or more remote optimization settings comprises updating an optimization repository of a network resource (Hernandez, para. [0030]; discloses “the revenue enhancement engine 180 can facilitate an improved utilization of network bandwidth by proximally storing media content that is detected and/or estimated to be popular or otherwise in relatively high demand. Proximal storage can include one or more of a content delivery network providing storage or caching at one or more edge nodes, and/or peer-to-peer arrangements in which content can be pushed and/or otherwise downloaded, locally stored and/or cached using user equipment, wherein subsequent requests are served through the user equipment to other users.”) .  

 	As to claim 9, Shah-Hernandez discloses the optimizing agent of claim 8, wherein at least one of the one or more optimization settings comprises a policy associated with the resource (Hernandez, para. [0029]; discloses “the revenue enhancement engine 180 can monitor and/or estimate bandwidth utilization of one or more segments of the communications network 125, determine when the bandwidth utilization indicates periods of heavy and/or peak usage, and adjusts pricing to promote enhanced bandwidth utilization. “).    

 	As to claim 10, Shah-Hernandez discloses the optimizing agent of claim 8, wherein the processor is configured to execute one or more further instructions to: receive a request from a client device for a list of non-optimized client applications (Hernandez, para. [0063]; discloses a user device receiving a list of content items to select from and Figure 2C);
 	 receive an optimization notification from the client device, wherein the optimization notification comprises a selected client application from the list of non-optimized client applications (Hernandez, para. [0064]; discloses “ selection of the icon 257, e.g., using a touch display and/or other suitable pointing device, and or via a textual and/or audible input, initiates generation of a request.”); and 
 	provide a list of optimized client applications to the client device, wherein the list of optimized client applications includes the selected client application (Hernandez, para. [0122]; discloses “server(s) 514 in mobile network platform 510 can execute numerous applications that can generate multiple disparate packetized data streams or flows, and manage (e.g., schedule, queue, format . . . ) such flows. Such application(s) can comprise add-on features to standard services (for example, provisioning, billing, customer support . . . ) provided by mobile network platform 510.”).    

 	As to claim 11, Shah-Hernandez discloses the optimization agent of claim 10, wherein the optimization notification is received from a user interface of the client device (Shah, para. [0065]; discloses packets are transmitted to the devices connected to the APs includes messages and packet priority is assigned a priority value that is based on packet properties which is used to optimize the packets).

 	As to claim 12, Shah-Hernandez discloses the optimization agent of claim 11, wherein the optimization notification comprises a voice command received from the user interface (Hernandez, para. [0130]; discloses “The UI 604 can also include an audio system 612 that utilizes audio technology for conveying low volume audio (such as audio heard in proximity of a human ear) and high volume audio (such as speakerphone for hands free operation). The audio system 612 can further include a microphone for receiving audible signals of an end user. The audio system 612 can also be used for voice recognition applications.”).  
  
 	As to claim 13, Shah-Hernandez discloses the optimization agent of claim 8, wherein modifying the one or more optimization settings comprises: associating the traffic of the resource to a level of Quality of Service (QoS) (Hernandez, para. [0073]; discloses “Bandwidth utilization is monitored at 261. This can include monitoring one or more of an entire network, a portion of a network, e.g., a region and/or a technology, a particular network path, e.g., a path including at least one of the content source and the requesting equipment and so on. Bandwidth utilization can include any suitable metric or indicator of network status, such as bandwidth usage, bandwidth capacity, channel availability, congestion, delay, quality of service, error rates, maintenance status, and the like.”).  
  
  	As to claim 14, Shah-Hernandez discloses the optimization agent of claim 8, wherein updating the one or more remote optimization settings comprises updating an optimization repository of a network resource (Hernandez, para. [0030]; discloses “the revenue enhancement engine 180 can facilitate an improved utilization of network bandwidth by proximally storing media content that is detected and/or estimated to be popular or otherwise in relatively high demand. Proximal storage can include one or more of a content delivery network providing storage or caching at one or more edge nodes, and/or peer-to-peer arrangements in which content can be pushed and/or otherwise downloaded, locally stored and/or cached using user equipment, wherein subsequent requests are served through the user equipment to other users.”) .    

 	As to claim 16, Shah-Hernandez discloses the non-transitory computer-readable medium of claim 15, wherein at least one of the one or more optimization settings comprises a policy associated with the resource (Hernandez, para. [0029]; discloses “the revenue enhancement engine 180 can monitor and/or estimate bandwidth utilization of one or more segments of the communications network 125, determine when the bandwidth utilization indicates periods of heavy and/or peak usage, and adjusts pricing to promote enhanced bandwidth utilization. “).    

 	As to claim 17, Shah-Hernandez discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions when further executed by the processor cause the access point device to further perform the one or more operations to: receive a request from a client device for a list of non-optimized client applications (Hernandez, para. [0063]; discloses a user device receiving a list of content items to select from and Figure 2C); receive an optimization notification from the client device, wherein the optimization notification comprises a selected client application from the list of non-optimized client applications (Hernandez, para. [0064]; discloses “ selection of the icon 257, e.g., using a touch display and/or other suitable pointing device, and or via a textual and/or audible input, initiates generation of a request.”); and 
 	provide a list of optimized client applications to the client device, wherein the list of optimized client applications includes the selected client application (Hernandez, para. [0122]; discloses “server(s) 514 in mobile network platform 510 can execute numerous applications that can generate multiple disparate packetized data streams or flows, and manage (e.g., schedule, queue, format . . . ) such flows. Such application(s) can comprise add-on features to standard services (for example, provisioning, billing, customer support . . . ) provided by mobile network platform 510.”).      

 	As to claim 18, Shah-Hernandez discloses the non-transitory computer-readable medium of claim 17, wherein at least one of: the optimization notification is received from a user interface of the client device (Shah, para. [0065]; discloses packets are transmitted to the devices connected to the APs includes messages and packet priority is assigned a priority value that is based on packet properties which is used to optimize the packets).

 	As to claim 19, Shah- Hernandez discloses the non-transitory computer-readable medium of claim 15, wherein modifying the one or more optimization settings comprises: associating the traffic of the resource to a level of Quality of Service (QoS) (Hernandez, para. [0073]; discloses “Bandwidth utilization is monitored at 261. This can include monitoring one or more of an entire network, a portion of a network, e.g., a region and/or a technology, a particular network path, e.g., a path including at least one of the content source and the requesting equipment and so on. Bandwidth utilization can include any suitable metric or indicator of network status, such as bandwidth usage, bandwidth capacity, channel availability, congestion, delay, quality of service, error rates, maintenance status, and the like.”).    

 	As to claim 20, Shah-Hernandez discloses the non-transitory computer-readable medium of claim 15, wherein updating the one or more remote optimization settings comprises updating an optimization repository of a network resource (Hernandez, para. [0030]; discloses “the revenue enhancement engine 180 can facilitate an improved utilization of network bandwidth by proximally storing media content that is detected and/or estimated to be popular or otherwise in relatively high demand. Proximal storage can include one or more of a content delivery network providing storage or caching at one or more edge nodes, and/or peer-to-peer arrangements in which content can be pushed and/or otherwise downloaded, locally stored and/or cached using user equipment, wherein subsequent requests are served through the user equipment to other users.”) .      

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Jacobson et al. (U.S. 2018/0183684 A1), discloses collecting, for local networks, traffic data representing communication traffic over the local network for a period of time; determining, for each of the network devices included in the networks, a device type of the network device and at least one device priority value for the network device; training a device prioritization model, using the traffic data and the device priority values of the devices, receiving, by the device prioritization model, for a local network, a list of network devices that are included in the local network; and generating, by the device prioritization model, a prioritization scheme for the local network that prioritizes device traffic among the network devices based on the device types and device priority values of the network devices.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457